DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bruno Polito (Reg. No. 38,580) on 05/13/2022.
The application has been amended as follows: 
1.	(previously presented) An earbud, comprising:
	a housing defining a duct extending from an interior portion of the housing to outside of the housing, the duct including a passive noise control component configured to allow external noise into the housing while imparting a time delay to the external noise allowed into the housing;
	a feedforward microphone configured to receive the external noise, a front portion of the feedforward microphone facing outside the housing; 
	a feedback microphone in communication with the duct, the feedback microphone being configured to receive the external noise with the time delay; and
a speaker in electrical communication with the feedforward microphone and the feedback microphone, the speaker configured to emit a filtered noise signal based on the external noise received by the feedforward microphone and the external noise received by the feedback microphone with the time delay.

2.	(original) The earbud of claim 1, further comprising a second feedforward microphone and a second feedback microphone.

3.	(original) The earbud of claim 1, wherein a rear portion of the speaker is received in the duct.

4.	(original) The earbud of claim 1, wherein the duct is not in communication with the feedforward microphone. 

5.	(original) The earbud of claim 1, wherein the passive noise control component can comprise one of sound-absorbing or sound-insulating materials.

6.	(original) The earbud of claim 1, wherein the housing defines a first compartment and a second compartment, a rear portion of the feedforward microphone being in the first compartment, the feedback microphone being in the second compartment.

7.	(original) The earbud of claim 6, wherein the housing defines a front vent extending from the second compartment to outside of the housing.

8.	(original) The earbud of claim 6, wherein the housing further defines a third compartment between the first compartment and the second compartment.

9.	(original) The earbud of claim 8, wherein the housing further defines a rear vent extending from the third compartment to outside of the housing.

10.	(original) The earbud of claim 8, wherein the housing defines a divide in the interior portion of the housing between the second compartment and the third compartment.

11.	(original) The earbud of claim 10, wherein the duct goes through the divide.

12.	(original) The earbud of claim 1, further comprising:
a memory; and
one or more processors in communication with the feedforward microphone, the feedback microphone, and the memory, the one or more processors configured to:
receive, with the feedforward microphone at a first time, external noise outside of the housing of the earbud;
generate, with the one or more processors, a first anti-noise signal based on the external noise received by the feedforward microphone;
emit, with the speaker, the first anti-noise signal;
receive, with the feedback microphone at a second time, the external noise and the first anti-noise signal, the second time being after the first time;
generate, with one or more processors, the filtered anti-noise signal based on the first anti-noise signal and the external noise received by the feedback microphone at the second time; and
emit, with the speaker, the filtered anti-noise signal.

	13.	(currently amended) A method, comprising:
	receiving, with a feedforward microphone at a first time, external noise outside of a housing of an earbud;
	generating, with the one or more processors, a first anti-noise signal based on the external noise received by the feedforward microphone;
emitting, with a speaker, the first anti-noise signal;
	receiving, with a feedback microphone at a second time, the external noise and the first anti-noise signal, the second time being after the first time [[;]], the housing comprising a duct that imparts a time delay to the external noise received at the feedback microphone;
	generating, with one or more processors, a filtered anti-noise signal based on the first anti-noise signal and the external noise received by the feedback microphone at the second time; and
emitting, with the speaker, the filtered anti-noise signal.

14. 	Cancelled
15.	(original) The method of claim 13, wherein, at the second time, the feedback microphone receives the external noise having a lower amplitude than the external noise received by the feedforward microphone at the first time.

16.	(original) The method of claim 13, further comprising comparing the external noise received from the feedback microphone and the first anti-noise signal to determine whether the first anti-noise signal covers a frequency range of the external noise.

	17.	(currently amended) A non-transitory computer-readable medium housed in a computing device storing instructions, which when executed by one or more processors, cause the one or more processors to:
receive, with a feedforward microphone at a first time, external noise outside of a housing of an earbud;
generate, with the one or more processors, a first anti-noise signal based on the external noise received by the feedforward microphone;
emitting, with a speaker, the first anti-noise signal;
receiving, with a feedback microphone at a second time, the external noise and the first anti-noise signal, the second time being after the first time [[;]], the housing comprising a duct that imparts a time delay to the external noise received at the feedback microphone;
generating, with one or more processors, a filtered anti-noise signal based on the first anti-noise signal and the external noise received by the feedback microphone at the second time; and
emitting, with the speaker, the filtered anti-noise signal.	

18.	Cancelled

19.	(original) The non-transitory computer-readable medium of claim 17, wherein, at the second time, the feedback microphone receives the external noise having a lower amplitude than the external noise received by the feedforward microphone at the first time.

20.	(original) The non-transitory computer-readable medium of claim 17, further comprising comparing the external noise received from the feedback microphone and the first anti-noise signal to determine whether the first anti-noise signal covers a frequency range of the external noise. 

Allowable Subject Matter
In view of further search and amended claims, claims 1-20 are allowed.
The following  is  an  examiner’s  statement  of  reasons  for  allowance of   claims 1-20:
Claims 1-20  are allowed in view of Applicant's amendment and accompanying remarks filed on 05/05/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to /FRIEDRICH FAHNERT/ whose telephone number is (571)270-7797. The examiner can normally be reached 7:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 5712727848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRIEDRICH FAHNERT/
Examiner
Art Unit 2654



/VIVIAN C CHIN/Supervisory Patent Examiner, Art Unit 2654